CONCURRING OPINION.
Barclay, J.
I concur for the reason that the only instruction on the measure of damages was given at plaintiff’s instance, was of the sort disapproved in Hawes v. Stock Yards Co., 103 Mo. (1891), 60, and was followed by a verdict for $5,000; so that we cannot safely pronounce it harmless. It was as follows, namely:
‘.‘The court instructs the jury that if you find for the plaintiff, you will assess her damages at such sum as you may believe from the evidence will compensate her for the injuries sustained by her, not exceeding $10,000.